      Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 1 of 26                                    FILED
                                                                                                   2019 Jan-18 PM 05:31
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ALABAMA

JOHN MILLER                                             ) Case Nos. 4:17-cv-00180-LCB-JEO
MICHAEL MCGREGOR                                        )            4:17-cv-00593-LCB-JEO
MICHAEL TOWNSEL                                         )            4:17-cv-00516-LCB-JEO
             Plaintiffs,                                )
                                                        )
                                                        )      Consolidated for Discovery
                        v.                              )      Before Magistrate Judge Ott
                                                        )
KIM THOMAS, et al.,                                     )
                Defendants.                             )

           MEMORANDUM IN SUPPORT OF PLAINTIFFS’
     JOINT MOTION TO COMPEL DOCUMENTS AND TESTIMONY
        RELATING TO DEFENDANT GRANTT CULLIVER, AND
FOR LEAVE TO REOPEN DEPOSITION OF DEFENDANT JEFFERSON DUNN

          Plaintiffs John Miller, Michael McGregor, and Michael Townsel, through their

attorneys, Loevy & Loevy, hereby respectfully move this Court to Compel Documents

and Testimony Relating to Grantt Culliver, and for Leave to Reopen the Deposition of

Defendant Jefferson Dunn. 1 In support thereof, Plaintiffs state:

                                        INTRODUCTION

          Plaintiffs John Miller, Michael McGregor, and Michael Townsel bring the above-

captioned cases to seek redress following the sexual and violent assaults and retaliation

they experienced at the St. Clair Correctional Facility. Plaintiffs allege that each of the

Defendant corrections personnel from the Alabama Department of Corrections

(“ADOC”) declined to protect them even though they knew of actual threats to Plaintiffs’

safety.

          1
         Counsel for Plaintiffs and counsel for Defendants have conferred in writing and over the phone
about these issues and are at an impasse.
     Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 2 of 26



       Last week, the Alabama Political Reporter revealed a bombshell: that Defendant

Grant Culliver, the administrator charged with preventing sexual assault and other

security violations throughout ADOC, had himself engaged in prolonged, widespread

sexual assault of numerous employees. Exh. A, Bruitt, Bill, Alabama Political Reporter,

Sexual misconduct allegations at Department of Corrections kept from public by

bureaucracy (Jan. 7, 2019). Although the scope of Culliver’s misconduct is largely

unknown to Plaintiffs, a November 9, 2018 letter untimely disclosed by Defendants this

week indicates that it included “serious violations of rules, policies, procedures,

regulations, laws, and reasonable conduct expectations”; “conduct that is disgraceful”;

“harassment or discrimination”; “use of abusive, profane, or threatening language”;

“abuse or misuse of authority”; “abuse or misuse of equipment, causing damage”; and

“unauthorized use of . . . state property.” Exh. B, November 9, 2018 Letter.

       The Alabama Political Reporter article revealed a second bombshell: that

Defendant Culliver’s misconduct was long known to Defendant Commissioner Jefferson

Dunn, who nonetheless put him in charge of overseeing sexual assault and other security

matters for ADOC. Exh. A, APR Report, at 2. The reporting—backed by employee

interviews and personnel documents—indicates that Defendant Dunn was specifically

warned about Culliver’s misconduct by Interim Commissioner Sharp, reinstated Culliver

to his associate commissioner position in 2015 notwithstanding this knowledge, and then

proceeded to bury complaints against Culliver until the governor’s office requested an

investigation in 2018. Id.



                                            2
      Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 3 of 26



       Even prior to this news, Defendants Culliver and Dunn were central defendants in

Plaintiffs’ cases: they received written notice of specific threats and mistreatment of two

of the Plaintiffs in 2015 and yet took no action to protect them. Exh. C, Letter from EJI to

Dunn. At his November 2018 deposition, Dunn’s central defense was that he delegated to

Defendant Culliver the Department’s response to sexual assault and retaliation, both

generally and specifically with respect to the written notice about the Plaintiffs. Exh. D,

Dunn Transcript, at 109:2-112:11. Culliver, of course, took no action. Culliver’s apparent

pattern of sexual assaults and misconduct, and Dunn’s lack of response to it, bear highly

on whether they were deliberately indifferent to the risk of sexual assault and retaliation

faced by Plaintiffs.

       Although Plaintiffs served discovery requests a year ago seeking information

about complaints, investigations, disciplinary actions, and misconduct by Defendant

Culliver, and diligently followed up multiple times to ensure complete responses, the first

time Defendants produced any records relating to any complaints or investigation of

Culliver was last week, in response to Plaintiffs’ requests. Even now, following the media

revelations about Culliver, Defendants have yet to turn over large swaths of relevant

information and documents relating to Culliver’s misconduct, such as any documents

detailing the nature of any underlying misconduct or documents from any internal or

external investigation. Nor have Defendants disclosed the categories of documents they

have withheld relating to these matters or provided a privilege log. Even though

discovery is set to close soon, Defendants further take the position that Culliver cannot

testify about any misconduct that he committed ever during his tenure with the

                                             3
     Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 4 of 26



Department until action by the Alabama Ethics Commission, and reserve the right to

object to such testimony even after the Commission acts. Defendants likewise refuse to

re-produce Defendant Dunn for brief questioning on his knowledge of Culliver’s

misconduct and the improperly withheld documents and information.

       Perhaps most troubling of all, Defendants try to deflect blame onto Plaintiffs’

counsel for supposedly failing to ask the proper questions and make the proper inquiries.

Such a contention is indefensible. Defendants concealed highly relevant information from

Plaintiffs, and but for the fact that Plaintiffs fortuitously discovered it in the news, this

information would have remained buried. Having violated their own discovery

obligations, Defendants cannot now complain that Plaintiffs’ counsel did not unearth

their violations quickly enough.

       Plaintiffs have suffered prejudice from Defendants’ conduct, as Plaintiffs have

deposed nearly all of the defendants in this matter, depositions are set to conclude at the

end of January, Plaintiffs’ expert report is due at that time, and fact discovery is set to

close in March, leaving Plaintiffs little time to serve and conduct follow-up discovery

about these monumental developments. Accordingly, this Court should order that:

       (1) Defendants must provide, within seven days, all improperly withheld
           documents, communications, and information related to Culliver’s misconduct
           and related matters, in response to Plaintiffs’ Master Set of Requests for
           Production No. 3; Plaintiffs’ Individualized Interrogatories to Defendant
           Culliver Nos. 5 and 6; and Plaintiffs’ Individualized Interrogatories No. 1 to all
           Defendants, as described in more detail below;




                                             4
       Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 5 of 26



        (2) Defendant Culliver must answer questions at a deposition about his misconduct
            and all related matters 2; and,

        (3) Defendant Dunn must appear for a brief ninety-minute re-deposition at a
            location and date of his choosing to respond to questions about the improperly
            withheld documents and information.

Defendants have proposed, and Plaintiffs agree, that these monumental developments

necessitate an extension of discovery to facilitate follow-up discovery by Plaintiffs, and

anticipate filing either joint or separate proposals with the Court shortly.

                                           BACKGROUND

I.      Plaintiffs seek redress for the failure of Defendants Culliver, Dunn, and
        others to protect them from sexual and violent assaults and retaliation at St.
        Clair.

        Plaintiffs seek redress for Defendants’ failure to protect them from separate

instances of rape, assault, and retaliation and other constitutional violations at the

dangerous St. Clair Correctional Facility in 2015. Plaintiffs allege that various

Defendants deliberately allowed prisoners to be sexually assaulted by, among other

things, ignoring their pleas for safety, knowingly subjecting them to high levels of risk,

declining to disarm their assailants, failing to conduct contraband weapons searches,

encouraging a culture of violence in which inmates carried knives and roamed the prison

freely without supervision, failing to ensure that cell doors properly locked, and

retaliating against assault victims. The cases have been consolidated for discovery.

        2
           Defendants have offered to perhaps present Mr. Culliver for deposition once before the Ethics
Commission completes its findings and once after. However, Defendants will not guarantee that Mr.
Culliver will be presented the second time. Needless to say this is not a solution to the parties’ impasse.
Plaintiffs are entitled to discovery into Culliver’s misconduct and Defendants have no basis on which to
withhold it. Nor would Defendants’ proposal streamline the case; even if Defendants allowed a second
deposition of Defendant Culliver after the Ethics Commission concludes its work, discovery would still
not be completed until after the second deposition.

                                                     5
      Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 6 of 26



II.   Defendants withheld highly relevant documents and information about
      serious and prolonged misconduct by Defendant Culliver and a potential
      cover-up by Defendant Dunn

      During discovery, Defendants withheld information about Defendant Culliver’s

misconduct. Plaintiffs are still largely in the dark about this misconduct. Last week’s

Alabama Political Reporter article revealed that Culliver had “used his position at DOC

to coerce women under his command into sexual liaisons in return for promotions or

other considerations” and “transferred individuals who rebuffed his advances.” Exh. A,

APR Report, at 2. The article further stated that Defendant Culliver had admitted—in

response to unknown investigatory findings—that he had abused his authority to coerce

at least six women under his authority to engage in sexual acts with him. Id. A document

untimely disclosed by Defendants on January 4 revealed that Culliver had engaged in

“serious violations of rules, policies, procedures, regulations, laws, and reasonable

conduct expectations”; “conduct that is disgraceful”; “harassment or discrimination”;

“use of abusive, profane, or threatening language”; “abuse or misuse of authority”;

“abuse or misuse of equipment, causing damage”; and “unauthorized use of . . . state

property.” Exh. B, November 9, 2018 Letter. Also unknown to Plaintiffs are the number

and timing of all internal and external investigations into Defendant Culliver’s

misconduct and their results.

      Defendants also withheld information about personnel actions relating to

Defendant Culliver. As Plaintiffs learned last week from a 2015 employment document

given to the press—that Defendants did not disclose in discovery—the Interim

Commissioner of the Alabama Department of Corrections, Billy Sharp, abruptly revoked

                                           6
      Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 7 of 26



Culliver’s probationary performance appraisal and demoted him from his associate

commissioner role in 2015 for some unknown misconduct, to serve instead as

institutional coordinator. Exh. E, Culliver Employment Records Attached to APR Article,

at Plaintiffs 8931. Dunn then reinstated Culliver to the role shortly thereafter. Id. at

Plaintiffs 8921. Although the brief role change was referenced in a prior deposition

transcript by Defendant Culliver, Plaintiffs were not aware until last week that Sharp had

removed Culliver for apparent sexual misconduct; that Sharp had expressly warned Dunn

about Culliver; and that Dunn nonetheless reinstated Culliver to the position after

receiving such warnings. Exh. E, Culliver Employment Records Attached to APR

Article. Untimely produced documents reveal that Dunn permitted Culliver to retire with

his full pension, rather than terminating him or recommending him for criminal

prosecution. Id. at Plaintiffs 8912.

       Finally, Defendants withheld information about Defendant Commissioner Dunn’s

role in potentially covering up Culliver’s misconduct. Last week’s news report indicates

that Defendant Commissioner Dunn received notice of allegations against Culliver in

2015 from Interim Commissioner Sharp; reinstated Culliver to the position of associate

commissioner overseeing security, including sexual assault, notwithstanding Sharp’s

warnings; continued to ignore complaints against Culliver through 2018; and declined to

investigate until the Governor’s office got involved. Exh. A, APR Report. Documents

untimely produced by Defendants this week further indicate that after the conclusion of

the investigation in early November 2018, Dunn himself referred the matter to Alabama

Ethics Commission in November for review, in a possible attempt to shield the

                                            7
       Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 8 of 26



investigatory findings from disclosure. Exh. F, ADOC Documents Regarding Culliver’s

Employment.

III.   Defendants were obligated to produce the documents and information they
       withheld.

       Numerous discovery requests plainly called for Defendants Dunn, Culliver, and

others to produce the above-described discovery. At the start of the discovery period, in

January 2018, Plaintiffs promptly served interrogatories on Defendant Culliver

specifically seeking information about complaints against him and investigations into his

conduct, as well as any civil and legal proceedings against him. Exh. G, Individualized

Interrogatories Nos. 5 and 6. Defendant Culliver failed to disclose any information about

any complaints against him and did not supplement his responses at any point during the

last year, despite the requirements of Rule 26(e) and the Court’s order requiring prompt

supplementation. Miller v. Thomas, et al., Case No. 4:17-cv-00180-LCB-JEO, Dkt. 58-1

at 6 (parties’ agreement on supplementation); Dkt. 60 at 3 (Court order requiring

compliance with parties’ agreed terms for supplementation). When Plaintiffs followed up

after receiving Defendants’ interrogatory responses, Defendants referred Plaintiffs to

their personnel files and represented: “Personnel files should contain all instances in

which a complaint was critical enough to lead to a disciplinary charge against one of the

DOC employees.” Exh. H, Rule 37 Response from Defendants to Plaintiffs, at Response

to Interrogatory No. 5 (emphasis added).

       Likewise, Plaintiffs served document requests in January 2018 seeking documents

related to complaints and investigations against Defendant Culliver. Exh. I, Pls.’ Jan.


                                           8
     Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 9 of 26



2018 Requests for Production, No. 3. Defendants responded to Plaintiffs’ request by

lodging certain objections but agreeing to produce the requested records, representing:

“the DOC Defendants agree to produce the personnel files and the training jacket for each

DOC Defendant and any relevant written records of disciplinary action or written

complaints and counseling records related to the DOC Defendants during the relevant

time period at St. Clair.” Exh. J, Defendants’ Objections to Plaintiffs’ Requests For

Production, No. 3 at p.7. Defendants responded by producing personnel records that

omitted any mention of any sexual assault or any other complaints against Defendant

Culliver, and likewise did not produce any incident reports, complaints, communications,

or any other records from Mr. Culliver’s employment that referenced his sexual assaults

or any other unprofessional conduct.

      After receiving Defendants’ initial document production, Plaintiffs diligently

followed up to ensure that they were receiving the complete set of records:

      Plaintiff requests that Defendants produce all written records of disciplinary action
      or written complaints and counseling records, not just ones that Defendants
      consider “relevant” and not limited to the “relevant time period at St. Clair.” In
      failure-to-protect claims, Defendants’ states of mind will be key issues. See, e.g.,
      Sepulveda v. Burnside, 170 F. App’x 119, 123 (11th Cir. 2006); Bonner v.
      Chambers Cty., No. 3:04CV01229 WKW, 2006 WL 1731135, at *2 (M.D. Ala.
      June 19, 2006). Defendants’ complete disciplinary, complaint, and counseling
      histories will illuminate their states of mind. This information is relevant and not
      protected from production by any privilege, and it is presumptively discoverable.
      See Giraldo v. Drummond Co., Inc., No. 2:09-CV-1041-RDP, 2012 WL
      12892789, at *10 (N.D. Ala. Mar. 8, 2012); Coker v. Duke & Co., 177 F.R.D. 682,
      685 (M.D. Ala. 1998). Please provide the complete personnel, disciplinary, and/or
      employment file for each Defendant.

Exh. K, Rule 37 Letter from Pls. to Defs. In a May 2018 response, Defendants again

reassured Plaintiffs that they had produced all responsive documents:

                                            9
     Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 10 of 26



      We previously produced the personnel files for each Defendant except Dunn . . . .
      Copies of any and all disciplinary actions or counseling sessions should be
      included in the personnel files.

Exh. H, Rule 37 Response from Defs. to Pls., at Response to Request No. 3.

      Plaintiffs now know that written allegations of misconduct against Culliver were

filed with the ADOC Office of Inspector General, which Dunn oversees, no later than

September 2018 and that Defendant Dunn received the results of a completed

investigation by the Attorney General’s office into Culliver on November 2, 2018. Exh.

L, Brown, Melissa, Alabama Prison Official Retires Amid Misconduct Probe,

Montgomery Advertiser, December 4, 2018; Exh. B, November 9, 2018 Letter.

Nonetheless, Defendants continued to conceal any mention of any investigation or

complaint regarding Culliver and first produced any documents relating to this matter on

January 4, 2019. Of note, Defendants did not supplement their discovery responses with

this information prior to Plaintiffs’ deposition of Defendant Dunn on November 9, 2018.

      In mid-December, long after Defendant Dunn’s deposition, news reports came out

indicating that Defendant Culliver had been forced to retire based on some unknown

misconduct. Plaintiffs’ counsel pressed Defendants to supplement their discovery

responses and produce documents relating specifically to Culliver, even though

Defendants were already obligated by Court order and Rule 26(e) to have produced such

documents. Exh. M, Email Chain of December 18, 2018.

      On January 4, 2019, in response to Plaintiffs’ inquiries, Defendants’ counsel

explained:



                                          10
     Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 11 of 26



       Here is the latest on Grant Culliver. There is an ongoing investigation outside
       DOC and by state law we cannot produce anything in connection with the
       investigation. In addition, he cannot testify about the investigation or anything
       related thereto since a violation of the applicable statutes could constitute a
       criminal offense for him or us. We are looking in to whether we can produce one
       document in Mr. Culliver’s personnel file at all or redacted and I should know by
       Monday. We should be able to produce the other documents from his personnel
       file this afternoon or tomorrow morning once I make sure they have been marked
       confidential and have personnel information redacted. It is very few pages.

       To be clear, I am assured the investigation has nothing to do with conditions
       of confinement at SCC or any inmates.

       . . . . We will not allow him to testify about anything having to do with the
       investigation . . . .

Exh. N, Email from Defs. to Pls. of January 4, 2019 (emphasis in original). Defendants

then produced only seven pages of personnel records regarding Defendant Culliver—

none of which contained any information about his misconduct. Exh. O, Email from

Defs. to Pls. of January 4, 2019.

       On January 7, 2019, the Alabama Political Reporter article went public revealing

that Culliver had engaged in sexual assault and other misconduct—allegations that are

directly relevant to Plaintiffs’ claims in this case. In addition to describing Culliver’s jaw-

dropping sexual misconduct, the Alabama Political Reporter attached numerous

personnel records that Plaintiffs had not received in discovery. For example, Defendants

had not produced a critical 2015 employment letter from interim commissioner Billy

Sharp implying that Culliver’s brief assignment change in early 2015 had resulted from

some unknown misconduct. Exh. E, Culliver Employment Records Attached to APR

Article. Defendants had also failed to produce personnel documents regarding Culliver

dated October 2018. Plaintiffs discovered the omission of these documents in media

                                              11
     Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 12 of 26



reports; they did not receive them from Defendants and they would have otherwise not

known about them. When questioned about this matter, defense counsel relayed

Defendants’ explanation that the 2015 letter had not been placed in Culliver’s personnel

file and that as of January 11, 2019, the October 2018 documents had not yet been filed

there either. Exh. P, Letter from Defs. to Pls. of January 11, 2019, at 4.

       At the time of this filing, Defendants have not produced any interrogatory

responses regarding Culliver’s misconduct, nor what must be a sizeable number of

documents within their possession, custody, or control relating to Culliver’s underlying

misconduct, complaints against him by any employees or prisoners, investigations into

Culliver, personnel actions taken against him, or communications about those matters.

Nor have Defendants provided any privilege log for any withheld documents, despite

requests. Likewise unknown to Plaintiffs are the identities of potential witnesses to the

misconduct and any cover-up by Defendant Dunn and others.

                                       DISCUSSION

I.     The Documents and Information Withheld by Defendants Are Highly
       Relevant

       The newly-public information is highly relevant to prove Plaintiffs’ claims and

rebut Defendants’ defenses for at least five reasons.

       First, Plaintiffs Miller and Townsel allege that Defendants Dunn and Culliver

failed to protect them from ongoing threats and harassment from their rapists even after

Dunn and Culliver received a letter specifically warning them that recent sexual assault

victims at St. Clair were at the time housed in segregation alongside their rapists, without


                                             12
     Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 13 of 26



any sight and sound separation, where they were subject to retaliation. Neither Defendant

intervened to protect these Plaintiffs, and when pressed on this matter, Defendant Dunn

testified that he delegated the matter to Defendant Culliver. Exh. D, Dunn Transcript, at

109:2-112:11. Dunn further testified at length that he generally delegated oversight of

security matters, including sexual assaults, to Defendant Culliver. See generally Exh. D.

Of course, if Defendant Dunn knew at the time that Defendant Culliver was himself a

perpetrator of sexual assault or had been accused of sexual assault, that fact is highly

relevant to both Culliver and Dunn’s conduct, state of mind, intent, knowledge, and

deliberate indifference to Plaintiffs, as well as the appropriateness of punitive damages.

See generally Sepulveda v. Burnside, 170 F. App’x 119, 123 (11th Cir. 2006); Bonner v.

Chambers Cty., No. 3:04CV01229 WKW, 2006 WL 1731135, at *2 (M.D. Ala. June 19,

2006); Giraldo v. Drummond Co., Inc., No. 2:09-CV-1041-RDP, 2012 WL 12892789, at

*10 (N.D. Ala. Mar. 8, 2012); Coker v. Duke & Co., 177 F.R.D. 682, 685 (M.D. Ala.

1998).

         Second, if Culliver was himself willing to sexually assault and coerce sex from his

subordinates, that is probative of whether he was deliberately indifferent to Plaintiffs’

sexual assaults. Likewise, if he was willing to promote and demote supervisors based on

sexual favors, that is probative of whether he was deliberately indifferent to Defendant

warden Carter Davenport’s epic mismanagement of St. Clair and the culture of violence

and apathy that led to Plaintiffs’ assaults at knifepoint.

         Third, Plaintiffs have specifically alleged that Defendants have a culture of failing

to discipline and punish perpetrators of sexual abuse. E.g., Miller v. Thomas, Case No.

                                              13
     Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 14 of 26



4:17-cv-00180-LCB-JEO, Dkt. 11, at ¶¶ 130, 236; Townsel v. Thomas, Case No. 4:17-cv-

00516-LCB-JEO, Dkt. 1 at ¶¶ 72, 79, 173. Indeed, Defendants failed to discipline

Plaintiffs’ assailants not only for their rapes, but also for sexual assaults both before and

after Plaintiffs’ assaults. Id. If Defendant Culliver was able to engage in improper,

unethical, harmful, and apparently widespread conduct against multiple victims or for a

prolonged period, that is probative of the culture of sexual assault, violations of the

Prison Rape Elimination Act, and misconduct alleged in Plaintiffs’ complaint for which

Defendants are responsible. Any efforts by Defendant Dunn to ignore or bury the

allegations are further probative of such a culture and Defendant Dunn’s attitudes

towards punishing sexual abuse; his knowledge, statement of mind, intent, and deliberate

indifference to Plaintiffs; and the appropriateness of punitive damages.

       Fourth,    Defendant   Culliver’s   misconduct—and       any cover-up      by other

Defendants—directly counters Defendants’ asserted defenses in this action. Defendant

Culliver, for example, has sworn under oath that he personally worked to keep prisoners

safe by: “us[ing] my best efforts to fulfill my duties and responsibilities consistent with

my training and DOC policies and procedures” and “tr[ying] to assist in the allocation of

staff and funds in the most appropriate manner among the various institutions.” Exh. G,

Def. Culliver Resp. to Interrogatory No. 7. Culliver’s misconduct directly disproves

these defenses.

       Fifth, Plaintiffs are entitled to discovery to determine whether Culliver’s

interrogatory responses and Dunn’s previous sworn testimony are false or misleading.

For example, Defendant Dunn testified that he did not discuss Culliver with

                                             14
      Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 15 of 26



Commissioner Sharp at the time he took over, directly contrary to reporting by employees

with knowledge. Exh. D, Dunn Transcript, at 106:12-24.

       Moreover, given the serious, pervasive, prolonged, and widespread misconduct

identified in the Alabama Political Reporter as well the long list of offenses at Exhibit B,

November 9, 2018 Letter. Plaintiffs have reason to believe that Culliver may have

engaged in other misconduct, related and unrelated to the sexual assaults he committed,

dating up to and through 2015. There are likely myriad other potential bases for

discovery into these matters that Plaintiffs cannot yet identify given the limited

information available to them.

II.    Defendants Lack Any Proper Basis for Withholding the Information

       Defendants now claim that documents and information about Culliver’s

misconduct cannot be produced pursuant to Ala. Code 36-25-4 and 12-16-216 based on

Defendant Dunn’s personal November 2018 referral of the Alabama Attorney General’s

completed investigation into Culliver to the Alabama Ethics Commission. Defendants are

incorrect.

       First, Defendants have waived any assertion of privilege by delaying production

and declining to provide a privilege log. Eslava v. Gulf Tel. Co., No. CV 04-00297-KD-

B, 2007 WL 9717308, at *5 (S.D. Ala. July 12, 2007) (when party fails to provide

privilege log after intentionally delaying production, privilege is waived). Relatedly,

Defendants cannot insulate discoverable information by delaying production and then

themselves commencing an Ethics Commission investigation pursuant to which they

claim a right to withhold the information. Plaintiffs’ discovery requests were served back

                                            15
     Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 16 of 26



in January 2018, and Defendants’ responses were provided in March 2018, long before

any complaint before the Ethics Commission, first lodged in November 2018. Defendants

should have disclosed any complaints against Culliver and responsive employment and

personnel records in March 2018 or on an ongoing basis thereafter, as they were

obligated to do pursuant to court order (E.g., Miller v. Thomas, Case No. 4:17-cv-00180-

LCB-JEO, Dkt. 58-1 at 6; Dkt. 60 at 3), or identified any withheld materials pursuant to

Federal Rule of Civil Procedure 34(b)(2)(C) or on a privilege log. Even after November

2018, if Defendants intended to withhold information on the basis of Ala. Code 36-25-4,

they should have provided Plaintiffs with notice and a privilege log. There is no reason

that Defendants could not have done so, since the Department of Corrections, under the

leadership of Defendant Commissioner Dunn, apparently itself informed the media of the

Ethics Commission review in mid-December 2018.

      Second, neither Alabama Code 36-25-4 nor 12-16-216 provide any barrier to

production of the withheld materials and information on Culliver’s misconduct or any

documentary evidence of the same that precedes the 2018 referral of the investigation to

the inspector general. Nor does either statute prevent Culliver or Dunn from testifying

about the investigation. Section 36-25-4 refers to statute 12-16-216 which discusses

secrecy of grand jury proceedings. But neither statute prohibits a witness before the

Ethics Commission or grand jury from testifying in civil discovery about a matter that is

also currently before the Ethics Commission or grand jury. To the contrary, witnesses are

permitted to answer questions about grand jury proceedings. See e.g., William Iselin &



                                           16
     Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 17 of 26



Co. v. Ideal Carpets, Inc., 510 F. Supp. 343, 347 (N.D. Ga. 1980) (witness could testify

in civil proceedings about his testimony before the grand jury).

       Section 36-25-4 prohibits the disclosure of investigatory activities taken by the

Ethics Commission—not other investigations, such as those in the ADOC Inspector

General’s Office, any other internal ADOC investigations, or any investigations by the

Alabama Attorney General. The Alabama Supreme Court has indicated that the state’s

Open Records Act reflects a state law policy that “document[s] reflecting the work of

government belongs to the public” and thus any statutory exceptions “should be narrowly

construed.” Allen v. Barksdale, 32 So. 3d 1264, 1271 (Ala. 2009) (requiring disclosure of

ADOC incident reports). This statute, too, does not prohibit witnesses from disclosing

information about underlying misconduct separate from an investigation by the Ethics

Committee.

       To be sure, section 36-25-4 imposes certain restrictions which “apply to all

investigatory activities taken by the director, the commission, or a member thereof, staff,

employees, or any person engaged by the commission in response to a complaint filed

with the commission and to all proceedings relating thereto before the commission. Such

restrictions shall also apply to all information and evidence supplied to the Attorney

General or district attorney.” Ala. Code § 36-25-4. The prohibition on disclosure of “all

information and evidence supplied to the Attorney General” appears to simply name

another category of information that the Ethics Commission and its directors, members,

staff, or employees cannot disclose: information the Commission supplied to the Attorney


                                            17
       Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 18 of 26



General. It cannot be fairly read as a restriction on the subject of an ethics investigation to

prevent him from discussing the underlying misconduct or discussing any information he

may have provided to the Attorney General. Any other outcome would be perverse: it

would allow a state actor to escape scrutiny in a civil rights lawsuit because the

underlying misconduct was serious enough to warrant the interest of the state Ethics

Commission.

        Fourth, even if Ala. Code 36-25-4 were to prohibit disclosure under state law, it

would not permit Defendants to shield highly relevant information from discovery in a

federal civil rights case and thereby evade liability for federal constitutional violations.

Federal discovery is governed by federal common law and federal privileges. See, e.g.,

Miller v. MP Glob. Prod., LLC, No. CIV.A. 12-00747-KD-N, 2014 WL 1017887, at *1-2

(S.D. Ala. Mar. 17, 2014) (state statute will not trump Federal Rule of Civil Procedure 26

which permits liberal discovery and sets a “low threshold” for relevancy based on the

complaint). This is particularly true because it was Defendant Dunn who himself made

the decision to refer the matter to the Ethics Commission, thereby insulating it from

disclosure under state law, according to his argument. It would be highly perverse to

permit Dunn to delay production of documents relevant to a federal civil rights matter,

and then to subsequently shield them from discovery based on his own referral of those

documents to the Ethics Commission.

III.    Plaintiffs Are Not at Fault




                                              18
     Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 19 of 26



      This Court should reject any attempt by Defendants to lay blame for their

discovery violations at Plaintiffs’ counsel’s feet. Defendants had a duty to disclose the

complaints against Culliver, provide the documents in their possession, custody, and

control related to those complaints in the first instance, and supplement thereafter under

the Court’s order and Rule 26(e). Plaintiffs followed up diligently and reasonably relied

on defense counsel’s representation that responsive documents had and would be

produced. Discovery is not a guessing game, and Plaintiffs are not required to anticipate

that Defendants are withholding documents or making misleading representations about

their discovery responses. Wallace v. Fontaine Trailer Co., No. 7:06-CV-01776-LSC,

2007 WL 9711389, at *6 (N.D. Ala. Dec. 14, 2007) (“Discovery in federal court is not a

game of hide the ball.”); Hosea v. Langley, No. CIV.A. 04-0605-WS-C, 2006 WL

314454, at *5 (S.D. Ala. Feb. 8, 2006), aff’d, 226 F. App’x 863 (11th Cir. 2007) (same);

Agilysys, Inc. v. Hall, No. 1:16-CV-03557-ELR, 2018 WL 1229990, at *7 (N.D. Ga. Jan.

11, 2018) (litigation is not a game of “gotcha” or “hide the ball”). Plaintiffs are not to

blame for failing to discover Defendants’ discovery violations more promptly.

      More specifically, Defendants are incorrect that Plaintiffs were required to have

“made a request related to Mr. Culliver’s administrative leave” or questioned Defendant

Dunn about Culliver’s misconduct at his November 11, 2018 deposition. Exh. P, Letters

from Defs. to Pls. of January 11, 2019, at 3. It was Defendants Culliver and Dunn—not

Plaintiffs—who knew that Defendant Culliver had engaged in sexual assaults and other

prolonged, serious misconduct, and who withheld this information in interrogatory

responses and document production until Plaintiffs learned about it in the news. Plaintiffs

                                            19
     Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 20 of 26



were not required to make a separate request for documents related to Culliver’s

“administrative leave” when they had already requested all of his employment records,

including but not limited to personnel files, complaint histories, and disciplinary records,

and Defendants had agreed to produce them. Nor were Plaintiffs required to question

Dunn at his November 11 deposition about Culliver’s misconduct before Defendants had

disclosed the matter. This is particularly true because Defendants had created the

misleading impression that any misconduct by Culliver was isolated and recent,

postdating their discovery responses in this case (supra at 8-9), and therefore had no

connection to Culliver’s brief job assignment change in 2015, the year in which Plaintiffs

were assaulted. Plaintiffs now understand that the contrary may be true.

       To the extent that Defendants claim that the improperly withheld documents were

stored in some location not labeled a “personnel file,” that is also of no import.

Defendants Dunn, Culliver, Mercado, and/or Thomas had knowledge of existing records;

the legal right to access them; and the obligation to disclose them in response to

Plaintiffs’ initial and many follow-up requests. Searock v. Stripling, 736 F.2d 650, 653

(11th Cir. 1984); see also Anz Advanced Technologies v. Bush Hog, LLC, 2011 WL

814663, *9 (S.D. Ala. Jan. 26, 2011) (“‘[C]ontrol’ has been ‘construed broadly by the

courts’ to include not just a legal right, but also a ‘practical ability to obtain the materials’

on demand.”), report and recommendation adopted by 2011 WL 814612 (S.D. Ala. Mar.

3, 2011); Costa v. Kerzner Int’l Resorts, 277 F.R.D. 468, 471 (S.D. Fla. 2011).

                                     RELIEF SOUGHT



                                               20
     Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 21 of 26



I.     This Court Should Compel Defendants to Produce all Responsive Documents
       and Information Within Seven Days.

       This Court should require that Defendants produce all missing documents and

communications related to misconduct by Culliver during his tenure with ADOC in

response to Plaintiffs’ Master Set of Requests for Production No. 3. This includes any

complaints, allegations, or actual or alleged misconduct by Culliver, including underlying

records such as incident reports; communications regarding these matters; documents

related to internal and external investigation(s) into the misconduct; and personnel

actions regarding any misconduct by Defendant Culliver. The materials should be

produced within seven days because Defendants’ improper withholding of information

about Culliver, without any privilege log or other disclosure, in contravention of Rules

26(e) and court order, has already prejudiced Plaintiffs’ ability to obtain these documents,

conduct follow-up discovery, and use them in most of the depositions in this matter.

       This Court should further require Defendant Culliver to supplement his

interrogatory responses to provide fulsome information about any and all complaints

against him and investigations into his conduct, as well as any civil and legal proceedings

against him, as defined and requested in Plaintiff’s Individualized Interrogatories Nos. 5

and 6. Exh. G, Individualized Interrogatories.

       Finally, this Court should compel Defendants to supplement their responses to

Plaintiffs’ Individualized Interrogatories No. 1, which seeks information about persons

with knowledge, to identify all persons with knowledge of the complaints against

Culliver, underlying misconduct, investigations, personnel actions, and communications


                                            21
       Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 22 of 26



about the same, as well as the categories of information known by those witnesses, so

that Plaintiffs can conduct efficient follow-up discovery.

II.     This Court Should Order Culliver to Respond to Questions about Misconduct
        and Investigation.

        Plaintiffs must be afforded an opportunity to question Culliver at his deposition on

the extent of his actual or potential sexual assaults and other misconduct as associate

commissioner of operations overseeing the security of inmates at ADOC facilities, as

well as all related topics. As set forth above in more detail, Defendant Dunn’s

self-serving referral to the Ethics Commission provides no basis for withholding

information highly relevant to federal civil rights violations and Defendants have waived

any objections to production. See supra at Discussion, II.

III.    This Court Should Permit a Limited 90-Minute Re-Deposition of Defendant
        Dunn

        This Court should order Defendant Dunn’s to reappear for a brief deposition of

ninety minutes for questioning limited to the late-disclosed documents and information

regarding Defendant Culliver, on a date of his choosing following production of all

relevant documents. Plaintiffs should be afforded to question Defendant Dunn about

Defendant Culliver’s misconduct, Dunn’s knowledge of that misconduct, Dunn’s

personnel actions with respect to Culliver, and any potential cover-up by Defendant

Dunn. Plaintiffs must also be permitted to inquire about the timing of when Defendant

Dunn learned about the complaints against Culliver; Dunn’s role in initiating any

investigations of Culliver; Defendant Dunn’s failure to disclose Culliver’s misconduct in

discovery in this case before referring a complaint about Culliver to the Ethics

                                             22
     Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 23 of 26



Commission; and Dunn’s decision to refer Culliver’s investigation to the Ethics

Commission.

       The need for a re-deposition is a bed of Defendant Dunn’s own making. By its

terms, Federal Rule of Civil Procedure 30(a)(2) provides for re-depositions, and this

Court must grant leave to re-depose witnesses where the information sought is relevant

and not cumulative, so long as the benefit does not outweigh the cost, considering the

factors listed in Federal Rule of Civil Procedure (b)(1) and (2). See Peacock v. Merrill,

No. CA 05-0377-BH-C, 2008 WL 509636, at *4 (S.D. Ala. Feb. 22, 2008) (citation

omitted) (granting motion to re-depose party, and stating that trial courts have broad

discretion to grand re-depositions, absent a strong showing by party opposing re-

deposition); Collins v. Int’l Dairy Queen, 189 F.R.D. 496, 498 (M.D. Ga. 1999) (leave

“shall be granted to the extent it can be done consistent with Rule 26(b)(2)”) (internal

citation and quotation marks omitted). When a party fails in his obligations to disclose

material facts, courts will permit re-depositions to ensure that claims are heard on their

merits. See, e.g., Hill v. Tran, No. CV 16-00102-WS-N, 2016 WL 10043467, at *2 (S.D.

Ala. Sept. 19, 2016) (courts allow second depositions when new information comes to

light); Heller Healthcare Finance, Inc. v. Boyes, 2002 WL 1558337 (N.D. Tex.

2002) (granting motion to redepose deponent because discovery of documents deponent

had concealed at the time of the first deposition); Miller v. Federal Express Corp., 186

F.R.D. 376, 389 (W. D. Tenn. 1999) (the general rule, case law, and common sense all

support “redeposal where a party fails to disclose relevant information in its possession”).

Had Defendants produced documents, disclosed the information they had withheld in

                                            23
     Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 24 of 26



interrogatories, or provided a privilege log for withheld materials, Plaintiffs would have

had the opportunity to question Defendant Dunn about these matters. This Court should

not reward Defendants’ gamesmanship by denying Plaintiffs the ability to question

Defendant Dunn on highly relevant matters. Moreover, the proposed discovery could not

be more relevant and could not have been performed previously, given that Plaintiffs did

not have access to any information about sexual assault allegations against Defendant

Culliver.

       In addition, the burden on Defendant Dunn will be limited. Plaintiffs are willing to

limit the questioning to ninety minutes at a location of Defendant Dunn’s choosing on a

date of his choosing after the production of relevant documents. Plaintiffs, five men who

were violently assaulted and/or raped at St. Clair deserve the right to have their claims

decided on the merits. Given the importance of Culliver’s misconduct, Plaintiffs should

be allowed the opportunity to re-depose Defendant Dunn briefly.

                                     CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that this Court order that:

       (1) Defendants must provide, within seven days, all improperly withheld
           documents, communications, and information related to Culliver’s misconduct
           and related matters, in response to Plaintiffs’ Master Set of Requests for
           Production No. 3; Plaintiffs’ Individualized Interrogatories to Defendant
           Culliver Nos. 5 and 6; and Plaintiffs’ Individualized Interrogatories No. 1 to all
           Defendants, as described in more detail above;

       (2) Defendant Culliver must answer questions at a deposition about his misconduct
           and all related matters; and,

       (3) Defendant Dunn must appear for a brief ninety-minute re-deposition at a
           location and date of his choosing to respond to questions about the improperly
           withheld documents and information.

                                             24
    Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 25 of 26




                                    RESPECTFULLY SUBMITTED,

                                    JOHN MILLER
                                    MICHAEL MCGREGOR
                                    MICHAEL TOWNSEL


                              BY:   /s/ Ruth Brown
                                    One of Plaintiffs’ Attorneys
Russell Rourke Ainsworth
Roshna Bala Keen
Ruth Zemel Brown
Theresa Kleinhaus
Rachel Brady
Megan Pierce
LOEVY & LOEVY
311 N. Aberdeen Third Floor
Chicago, IL 60607
ruth@loevy.com




                                      25
    Case 4:17-cv-00516-LCB-JEO Document 70 Filed 01/18/19 Page 26 of 26



                          CERTIFICATE OF SERVICE
      I, Ruth Brown, an attorney, certify that on January 18, 2019, I served the
foregoing Memorandum in Support of Plaintiffs’ Joint Motion to Compel Documents
and for Leave to Reopen Deposition of Defendant Jefferson Dunn upon on all counsel of
record via electronic mail.


                                      /s/ Theresa Kleinhaus__________




                                         26
